Title: II. Secretary of State to William Carmichael, enclosing Outline of Policy, 2 August 1790
From: Jefferson, Thomas
To: Carmichael, William



Dear Sir
New York August 2d. 1790.

This letter will be delivered you by Colo. Humphreys, whose character is so well known to you as to need no recommendations from me. [The present appearances of war between our two neighbours, Spain and England, cannot but excite all our attention. The part we are to act is uncertain, and will be difficult. The unsettled state of our dispute with Spain may give a turn to it very different from what we would wish. As it is important that you should be fully apprised of our way of thinking on this subject, I have sketched, in the enclosed paper, general heads of consideration arising from present circumstances; these will be readily developed by your own reflections] and in conversations with Col. Humphreys, who possessing the sentiments of the Executive on this subject, being well acquainted with the circumstances of the Western Country in particular, and of the State of our affairs in general, comes to Madrid expressly for the purpose of giving you a thorough communication of them: he will therefore remain there as many days, or weeks, as may be necessary for this purpose. [With this information,] written and oral, [you will be enabled to meet the minister in conversations on the subject of the navigation of the Missisippi to which we wish you to lead his attention immediately. Impress him thoroughly with the necessity of an early and even an immediate settlement of this matter, and of a return to the field of negociation for this purpose: and though it must be done delicately, yet he must be made to understand unequivocally that a resumption of the negociation is not desired on our part, unless he can determine, in the first opening of it, to yield the immediate and full enjoyment of that navigation. (I say nothing of the claims of Spain to our Territory north of the 31st. degree, and east of the Missisippi: they  never merited the respect of an answer; and you know it has been admitted at Madrid that they were not to be maintained.) It may be asked what need of negociation, if the navigation is to be ceded at all events? You know that the navigation cannot be practised without a port where the sea and river vessels may meet and exchange loads, and where those employed about them may be safe and unmolested. The right to use a thing comprehends a right to the means necessary to it’s use, and without which it would be useless: the fixing on a proper port, and the degree of freedom it is to enjoy in it’s operations, will require negociation, and be governed by events. There is danger indeed that even the unavoidable delay of sending a negociator here, may render the mission too late for the preservation of peace: it is impossible to answer for the forbearance of our western citizens. We endeavor to quiet them with the expectation of an attainment of their rights by peaceable means, but should they, in a moment of impatience, hazard others, there is no saying how far we may be led: for neither themselves nor their rights will ever be abandoned by us.
You will be pleased to observe that we press these matters warmly and firmly under this idea, that the war between Spain and Great Britain will be begun before you receive this; and such a moment must not be lost. But should an accommodation take place, we retain indeed the same object, and the same resolutions unalterably; but your discretion will suggest that, in that event, they must be pressed more softly; and that patience and persuasion must temper your conferences, till either these may prevail, or some other circumstance turn up which may enable us to use other means for the attainment of an object, which we are determined in the end to obtain at every risk.] I have the honor to be with great esteem Dear Sir &c.
